          Case 19-40354-TLS                   Doc 5        Filed 03/08/19 Entered 03/08/19 09:24:04                               Desc Main
                                                           Document      Page 1 of 5
                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                     FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                                   )           BK. NO. 19-40354
Kasey R. Emmett,                                                    )           (Chapter 13)
                                                                    )
                                                                    )                                 CHAPTER 13 PLAN
                                                                    )                                       AND
                                                          DEBTOR(S) )                          NOTICE OF RESISTANCE DEADLINE

                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                                                                     Included                  Not Included


PART 1.              PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
previous payments)
                                    $275 60                                                                                                    $16,500.00
                                                             Total Plan Base Amount: $16,500.00

The payment shall be withheld from the Debtor’s paycheck:                      Yes                                    No

Employee’s name from whose check the payment is deducted:              Kasey R. Emmett

Employer’s name, address, city, state, phone: Original Equipment Co. dba Aulick Manufacturing, Inc.
                                              PO Box 259 Scottsbluff NE 69363-0000

Debtor is paid:            Monthly                   Twice Monthly             Weekly                    Biweekly               Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.
          Case 19-40354-TLS                 Doc 5        Filed 03/08/19 Entered 03/08/19 09:24:04                              Desc Main
                                                         Document      Page 2 of 5
NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.             ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise
provided, claims within each class shall be paid pro rata:

          1. Pre-confirmation payments for adequate protection or leases of personal property;

          2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
             contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
             U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
             ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
             THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

          3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
             PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
             FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
             CONTRACT PAYMENTS];

          4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
             PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
             507(a)(1)(A) in PART 5(B) of this plan;

          5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

          6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

          7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

          8. General Unsecured Claims.

PART 3.             §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing pre-
confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

Creditor’s Names and Full              Last Four Digits of Account           Date of Next Payment Due               Payment Amount
Address                                Number
-NONE-

PART 4.             ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $3,700.00                                        $657.00                                            $3,043.00
 “SAA” Costs Requested                            Costs Received Prior to Filing                     Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                          $0.00                                              $200.00

PART 5              PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:
          Case 19-40354-TLS                 Doc 5        Filed 03/08/19 Entered 03/08/19 09:24:04                             Desc Main
                                                         Document      Page 3 of 5
          A. Domestic Support Obligations

                   1)       None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

          B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                   1)       None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

          C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                   1)       None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

          D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                   1)       None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

          E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                   1)       None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

          F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.            SECURED CLAIMS

          A. Home Mortgage Claims
             (including claims secured by real property which the debtor intends to retain)

                   1)     None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                   2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to each mortgage
                      creditor as those payments ordinarily come due beginning with the first due date after the case is filed and such creditor shall
                      retain any lien securing its claim. Any pre-petition arrearage shall be paid through this Chapter 13 plan with interest as
                      provided below. The amount of pre-petition arrears is determined by the proof of claim, subject to the right of the Debtor to
                      object to the amount set forth in the claim.

Name of Creditor        Property            Estimated Pre-     Pre-confirmation        Post-confirmation     Minimum Monthly       Total Payments on
                        Description         petition Arrearage Interest Rate &         Interest Rate         Payment Amount        Pre-petition
                                                               Dollar Amount                                 on Pre-petition       Arrears Plus
                                                               Limit, If Any                                 Arrears               Interest
1. Home Point           Personal                     $8,900.00 0.00%                   3.375%                                               $9,917.14
Financial Corp          residence                              $0.00

                   3) The following claims secured by real property shall be paid in full through the Chapter 13 Plan:

Name of Creditor           Property Description    Pre-confirmation         Post-confirmation         Minimum Monthly          Total Payments Plus
                                                   Interest Rate & Dollar   Interest Rate             Payment Amount           Interest
                                                   Amount Limit, if any
-NONE-


          B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
              secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                   1) Secured Claims to which § 506 Valuation is NOT applicable:
                            a.    None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                   2) Secured Claims to which § 506 Valuation is applicable:
                            a.    None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.

          C. Surrender of Property

                   1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
                   2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below creditors will be deemed
                      satisfied in full through surrender of the collateral. Any unsecured deficiency claim must be filed by the bar date for claims or
                      allowed by separate order of the Court. The Debtor requests that upon confirmation of this plan the stay under 11 U.S.C.
                      § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects.
          Case 19-40354-TLS                  Doc 5        Filed 03/08/19 Entered 03/08/19 09:24:04                                Desc Main
                                                          Document      Page 4 of 5
Name of Creditor                                                               Collateral To Be Surrendered
1. Meridian Trust Federal Credit Union                                         2009 Yamaha R6 4500 miles


          D. Lien Avoidance and Lien Stripping

                    1)     None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.             EXECUTORY CONTRACTS/LEASES

          A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
             the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
             monthly payments as noted below:

          B. Check One
             1)    None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.             CO-SIGNED UNSECURED DEBTS

          A.     None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.            UNSECURED CLAIMS
          A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.            ADDITIONAL PROVISIONS

          A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
              without further hearing.

          B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
              the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

          C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
              except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

          D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
             retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

          E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
             pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
             For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
             who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
             creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
             specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
             comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.




                                                       NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

               14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.
           Case 19-40354-TLS                Doc 5           Filed 03/08/19 Entered 03/08/19 09:24:04                          Desc Main
                                                            Document      Page 5 of 5
                                                          CERTIFICATE OF SERVICE
On March 8, 2019 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United
States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies
on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska

Dated:      March 8, 2019                          Kasey R. Emmett, Debtor

                                                   By: /s/ Christopher Gamm
                                                   Christopher Gamm
                                                   11550 West Dodge Road
                                                   Omaha, NE 68154
                                                   402-659-4254
                                                   402-975-6025
                                                   chris@gammlaw.us

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.
 Accelerated Receivables Solutions     PO Box 70                                                                Scottsbluff             NE     69363-0070
 Allo Communications                   1710 E 20th Street                                                       Scottsbluff             NE     69361
 Check N Go                            202 W 27th St                                                            Scottsbluff             NE     69361
 DirecTV                               PO Box 9001069                                                           Louisville              KY     40290-1069
 Home Point Financial Corp             Attn: Correspondence                        11511 Luna Rd, Ste 200       Farners Branch          TX     75234
 I C System Inc                        Attn: Bankruptcy                            Po Box 64378                 St Paul                 MN     55164
 LVNV Funding/Resurgent Capital        Attn: Bankruptcy                            Po Box 10497                 Greenville              SC     29603
 Meridian Trust Federal Credit Union   2323 Warren Avenue                                                       Cheyenne                WY     82001
 Midland Funding                       2365 Northside Dr Ste 300                                                San Diego               CA     92108
 US Bank/RMS CC                        Attn: Bankruptcy                            Po Box 5229                  Cincinnati              OH     45201
 Verizon Wireless                      Attn: Verizon Wireless Bankruptcy Admini    500 Technology Dr, Ste 550   Weldon Spring           MO     63304
 Kasey Emmett                          1225 Kiowa Court                                                         Gering                  NE     69341
 Scotts Bluff County Attorney          1725 10th Street                                                         Gering                  NE     69341
 Scotts Bluff County Treasurer         1825 10th Street, #2                                                     Gering                  NE     69341
 SouthLaw                              13160 Foster, Ste. 100                                                   Overland Park           KS     66213-2660
